       Case 4:20-cv-00288-DCB Document 13 Filed 09/17/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Patterson,                                  No. CV-20-00288-TUC-DCB
10                  Plaintiff,                           CASE MANAGEMENT
                                                         SCHEDULING ORDER
11   v.
12   Ace Hardware Stores Incorporated,
13                  Defendant.
14
15          The Court, having reviewed the parties' Joint Case Management Report and having
16   conducted a Scheduling Conference on September 10, 2020,
17          IT IS ORDERED that the parties abide by the following schedule and rules:
18          1.     The parties are referred to Federal Rule Civil Procedure, Rule 15(a) for any
19   amendment to the pleadings, including those to join parties.
20          2.     The parties are referred to Federal Rule Civil Procedure, Rule 26(a) for initial
21   disclosures, including § 26(a)(1)(C) which requires the time for initial disclosure to be,
22   generally, “at or within 14 days after the parties’ Rule 26(f) conference.”
23          3.     The parties shall disclose any expert witness and their reports on or before
24   October 23, 2020, and rebuttal expert reports are due 45 days thereafter.
25          4. Discovery shall be completed by: February 1, 2021.
26          Counsel are reminded that they are not to file the actual disclosures with the Court,
27   just the notices of disclosure, pursuant to the Rules of Practice of the United States District
28   Court for the District of Arizona (Local Rules), LR Civ.5.2. Discovery is governed by the
       Case 4:20-cv-00288-DCB Document 13 Filed 09/17/20 Page 2 of 4



 1   Federal Rules of Civil Procedure in regard to limitations on interrogatories and depositions.
 2   Leave of Court is required for any divergence from the federal rules. Interrogatories must
 3   be submitted sufficiently in advance to permit the opposing party to answer before the
 4   discovery deadline, thereby giving the party submitting the interrogatories sufficient time
 5   to undertake discovery made necessary by the answers.
 6          In the event of a dispute over discovery matters, counsel are cautioned to first
 7   engage in personal consultation regarding the dispute and to make a sincere effort to
 8   resolve the conflict. See LR Civ. 7.2(j). Counsel should act to resolve discovery disputes
 9   quickly. If such efforts fail, Counsel should then jointly call the Judge's law clerk to arrange
10   a schedule for resolving the dispute expeditiously.
11          5. Dispositive motions shall be filed by: March 1, 2021. Counsel are reminded that
12   all motions, memoranda, and pleadings submitted for the Court's review and decision must
13   comply with the filing, time, and form requirements of the Local Rules.
14          Pursuant to LR Civ. 7.2(i), failing to file the requisite responsive memorandum or
15   failing to appear at oral argument may be deemed a consent to the granting or denial of a
16   motion, and the Court may dispose of the motion summarily.
17          Dispositive motions shall be set for oral argument at the request of counsel. All other
18   motions shall be set for oral argument, if requested by counsel, at the discretion of the
19   Court. A party desiring oral argument on a motion shall request argument by placing “Oral
20   Argument Requested” immediately below the title of the motion or response, pursuant to
21   LR Civ. 7.2(f).
22          When any pleadings or memoranda are appended with more than one exhibit, the
23   exhibits shall be divided by tabbed dividers, and there shall be a table of contents for the
24   exhibits. All documents submitted to the Court shall have two holes punched at the top-
25   center using a standard two-hole punch. Additionally, all documents shall be secured on
26   the left-hand side either by a staple or in some other fashion so that pages can be turned
27   without the document falling apart. This applies to an original filed under seal and all
28   copies. JUDGE’S COURTESY COPIES ARE REQUIRED, which “shall reference[] the


                                                  -2-
       Case 4:20-cv-00288-DCB Document 13 Filed 09/17/20 Page 3 of 4



 1   specific document number, [and] shall be printed directly from CM/ECF.” See LR Civ.
 2   5.4; Administrative Policies and Procedures Manual § II.D (emphasis added).
 3           6. The parties shall file their joint proposed pretrial order by: (date approximately
 4   30 days after dispositive motions deadline). In the event dispositive motions are filed, the
 5   joint proposed pretrial order will be due 30 days after the Court has decided the motions.
 6   A sample form of the pretrial order is attached.
 7           7. The pretrial conference will be set upon receipt of the joint proposed pretrial
 8   order. The attorneys responsible for trial of the lawsuit shall appear and participate in the
 9   Pretrial Conference. At the pretrial conference the Court will set the deadlines for filing
10   and disposing of the following matters: proposed voir dire, jury instructions, trial
11   memorandum, deposition testimony to be used at trial, and motions in limine.
12           8. This matter shall be tried to a jury. The trial date will be set at the Pretrial
13   Conference.
14           9. Court imposed case management deadlines cannot be extended by counsel
15   without Court approval. Continuances will not be freely granted. Any requests for
16   extensions must be made in writing and made prior to the expiration of the time prescribed.
17   The request must identify whether it is opposed, the number of prior continuances
18   requested, the discovery conducted to date, the anticipated discovery to be done if the
19   request is granted, and the reasons why discovery has not been completed within the
20   deadline. Motions to continue any Court imposed deadlines must be accompanied by a
21   form of order for the Court’s signature.
22           The form of Order must be in Word and comply with LR Civ. 7.1(b) (2). It shall be
23   emailed to: bury_chambers@azd.uscourts.gov.
24   /////
25   /////
26   /////
27   /////
28


                                                 -3-
       Case 4:20-cv-00288-DCB Document 13 Filed 09/17/20 Page 4 of 4



 1          10. In order to assist and promote settlement of the cases pending before this
 2   Court, cases may be referred for settlement conferences. Should the parties wish to
 3   participate in a Settlement Conference, they are directed to contact the law clerk assigned
 4   to the case.
 5          Dated this 16th day of September, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
